Citation Nr: 0504610	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and her two daughters



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 1949 
and from October 1953 to August 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a Travel Board in February 2000 
before the undersigned Veterans Law Judge (VLJ), who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  Transcripts of 
the Travel Board and the August 1999 RO hearing testimony are 
associated with the claims file.

In September 2000, the appellant submitted a Motion To 
Correct The Hearing Transcript.  The undersigned VLJ granted 
the Motion only as to minor corrections on pages 6, 7, and 9 
of the transcript, and found the other asserted "errors" to 
be the appellant's elaboration on her testimony or an effort 
to revise it.

In October 2000, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
appellant's representative submitted additional argument on 
her behalf in January 2005.



FINDINGS OF FACT

1.  The veteran died on December [redacted], 1977.

2.  At the time of death, the veteran was service connected 
for duodenal ulcer, low back strain, and postoperative 
residuals of a ganglion, right wrist.

3.  The certificate of death listed metastatic renal cell 
carcinoma as the cause of death.  The certificate of death 
listed no contributing causes or other contributing 
conditions.

4.  The veteran served during the Vietnam era in the waters 
off the Vietnam coast but had neither duty nor visitation in 
the Republic of Vietnam.

5.  The veteran is not presumed to have been exposed to 
herbicides.

6.  The veteran's renal cell carcinoma was first shown many 
years following separation from service, and it is not 
related to the veteran's service or to any incidence of 
service.

7.  The evidence of record does not show the veteran's renal 
cell carcinoma to have been caused or made worse by active 
military service.


CONCLUSION OF LAW

A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the appellant filed her claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs (Secretary) has determined that 
the VCAA is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  66 Fed. Reg. 
45,629 (2001); Opinion of The General Counsel (VAOPGCPREC) 7-
2003 (November 19, 2003).  Thus, the VCAA applies to the 
appellant's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the appellant 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the appellant's case has remained 
under continuous development throughout the appeal period, to 
include pursuant to a Board remand.  Third, in a letter dated 
in September 2001 (letter), the RO informed the appellant of 
the VCAA and VA's obligations under the act, to include the 
evidence needed to support her claim.  As to who would obtain 
what part of the evidence needed, the letter informed the 
appellant of all of the evidence received by the RO to that 
date.  The letter further instructed the appellant to inform 
the RO if the veteran had received treatment for kidney 
cancer at a facility other than Balboa Naval Hospital so the 
RO could obtain any related records.  The appellant was 
instructed to obtain and submit any non-VA treatment records, 
or the RO would obtain any private treatment records she 
identified as related to her claim, provided she completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on her behalf.  The letter also 
informed the appellant to describe or send any evidence she 
deemed related to her claim, which the Board construes as 
reasonably informing her to submit any evidence in her 
possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the appellant in the pursuit of her claim.

As noted, the appellant's case has been under continued 
development, and she responded to the VCAA notice by 
submitting information on Naval ships history obtained from 
the Internet, as well as other information on Agent Orange.  
Thus, the Board has clear evidence as to how the appellant 
would respond to a proper notice, albeit after the initial 
adjudication.  See Valiao v. Principi, 17 Vet. App. 229, 231-
32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 (2003) 
("it is not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").  Specifically, she acted in accordance with the 
VCAA notice letter and responded in an informed manner to 
further support her claim.  Accordingly, in light of VCAA 
notice having been provided, and the fact that the appellant 
has demonstrated by her actions, including those after 
receipt of VCAA notice, that there is no missing evidence to 
be obtained, and that she in fact has pursued her claim in an 
informed manner, the Board finds that the timing of the VCAA 
notice has not pursued the appellant in the pursuit of her 
claim.  Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained all treatment 
records identified as related to the appellant's claim, as 
well as other documents submitted in support of her claim.  
There is no record of the appellant or her representative 
having asserted that there is additional evidence to be 
obtained or that there was a request for assistance which was 
not acted upon.  The Board notes the appellant's 
representative's assertion in the January 2005 Post-Remand 
Brief to the effect that the Board should again remand the 
case for a medical nexus opinion.  As will be explained 
below, the Board finds no basis for the assertion and rejects 
it.  All records obtained or generated have been associated 
with the claim file.  Accordingly, the Board finds that the 
RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c).

Factual background.

The veteran's DD Form 214 and personnel records reflect that 
he served in active service from July 1942 to October 1949 
and from October 1953 to August 1967.  The DD-214 reflects 
that he was authorized to wear the National Defense Service 
Medal and the Vietnam Service Medal (VSM).

Historically, the veteran was diagnosed with renal cell 
carcinoma in December 1976, and he underwent a radical right 
nephrectomy the same month.  He died in December 1977.  The 
certificate of death listed the cause of death as metastatic 
renal cell carcinoma, and it did not list any contributing 
causes or other significant conditions.  The appellant filed 
for death benefits in January 1978.

The March 1978 rating decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  At that time, the RO determined that the 
veteran's cause of death, which was metastatic renal cell 
carcinoma, was not incurred in or aggravated by service.  The 
RO further concluded that there was no evidence of record 
showing that any of the veteran's service-connected 
disabilities, including a duodenal ulcer, low back strain, 
and postoperative residuals of a ganglion, right wrist, 
contributed substantially or materially to cause or hasten 
the veteran's death.  The appellant was informed of that 
decision in a RO letter dated in March 1978.  The case file 
reflects no record of an appeal of that decision, and it 
became final in accordance with applicable law and 
regulation.

In light of the finality of the March 1978 rating decision, 
any issue as to whether any of the veteran's service-
connected disorders were causally connected, or otherwise 
substantially contributed to his death, is not before the 
Board, as there is no claim by the appellant or her 
representative that new and material evidence has been 
received to reopen her 1978 claim on that basis.  See 
38 C.F.R. § 3.156(a).

The appellant filed her current claim in March 1998, but on 
the basis that the veteran's renal cell carcinoma was due to 
his exposure to herbicides during his service in Vietnam's 
coastal waters.  The May 1998 rating decision denied the 
claim.

The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for renal pathology, to 
include renal cell carcinoma.  The August 1967 Report of 
Medical History reflects that the veteran noted no history of 
renal related complaints or symptoms.  The August 1967 Report 
Of Medical Examination For Transfer To The Fleet Reserves 
reflects that the veteran's renal system was assessed as 
normal.  There is no record of complaints, findings, or 
treatment for renal pathology, to include renal cell 
carcinoma, within one year of the veteran's separation from 
active service or in the years immediately after his 
separation from active service.

The SMRs reflect no entries for complaints, findings, or 
treatment for any disorder deemed related to exposure to a 
herbicide.  The veteran's personnel records reflect that his 
Military Operations Specialty was chef.  A February 1967 
entry in the veteran's personnel records reflects that he was 
entitled wear the VSM for service aboard the USS Somers from 
July 6 to 22, 1965, and the USS John A. Boule from May 6 to 
8, 1966, May 30 to June 3, 1966, June 9 to July 13, 1966, and 
from July 13 to 19, 1966, while in the Vietnam area of 
operations.  The veteran's personnel records reflect no 
entries or other evidence that he ever served or otherwise 
went ashore in Vietnam.

Inpatient treatment provided by the United States Naval 
Medical Center at San Diego in July and November 1977 show 
that, in July 1977, the veteran was admitted for bilateral 
pulmonary nodules; and, in November 1977, the admission 
diagnoses were of acute urinary retention and renal cell 
carcinoma.  According to these records, the veteran had a 
history of present illness that included renal cell 
carcinoma, status-post right nephrectomy, with metastases to 
pleura, bilateral, status-post left thoracotomy, with open 
lung biopsy.

At the August 1999 RO hearing, the appellant asserted that 
the veteran's renal cell carcinoma was due to his having been 
exposed to Agent Orange during his service in Vietnam.  The 
only evidence proffered by the appellant at the RO hearing 
was her personal belief that he was exposed to the spraying 
of Agent Orange while the veteran was "stationed" in 
Vietnam aboard his ship.

The evidence of record also reflects the appellant's efforts 
to obtain benefits from the Agent Orange Veteran Payment 
Program Fund.  An August 1991 letter from a Special Master 
appointed by the Agent Orange Administration, Brooklyn, New 
York, informed the appellant her application for benefits was 
denied, as a report of special consultants stated the veteran 
served on a destroyer well offshore of Vietnam and remote 
from foliage-intensive land areas which were the target of 
defoliation operations.  A Decision on Appeal, dated in 
November 1991, from the Agent Orange Veteran Payment Program 
Fund reflects that the appellant maintained that the veteran 
had told her that he was on a security-classified operation 
and that he had attributed his renal cell carcinoma to 
exposure to Agent Orange.  The Decision reflects that in 
light of the above, the appellant was accorded the benefit of 
the doubt on entitlement and was granted a monetary survivor 
award.

In February 2000, a Travel Board hearing was held at the RO 
before the undersigned VLJ.  The appellant rearticulated her 
contention that the veteran's cause of death, metastatic 
renal cell carcinoma, was due to exposure to Agent Orange 
while serving in Vietnam.  (T.4).  She submitted excerpts 
from medical treatises obtained from the Internet.  In 
addition, the appellant also filed VA Form 21-4138, Statement 
in Support of Claim, and waived initial review of such 
evidence by the RO.

The Board notes that in regards to the medical treatises 
submitted by the appellant in her hearing, in an article 
entitled "Some Facts About Agent Orange/Dioxin," the author 
noted that after reviewing the scientific literature related 
to the health effects of Vietnam Veterans exposed to Agent 
Orange, as well as other studies concerning the health 
hazards of civilian exposure to dioxin contaminants, it was 
his conclusion that there was adequate evidence for the 
Secretary to reasonably conclude that it was at least as 
likely as not that there was a relationship between exposure 
to Agent Orange and numerous health problems, to specifically 
include kidney cancer.  In addition, in another article, it 
was noted that a report entitled "Physician's Information for 
Care of Vietnam Veterans Exposed to Agent Orange and Other 
Chemicals," included a list of health effects that Agent 
Orange veterans could exhibit, and one of the illnesses on 
the list was cancer of the kidney.

The appellant has not submitted any evidence of a direct 
medical nexus between the veteran's renal cell carcinoma and 
any exposure, presumed or otherwise, to Agent Orange.  Her 
two daughters also testified at the hearing and endorsed the 
appellant's opinion that the veteran was exposed to Agent 
Orange during his service in Vietnam and that his renal cell 
carcinoma was causally related to that exposure.

In the January 2005 Post-Remand Brief, the veteran's 
representative argues that 38 C.F.R. § 3.313(a) as drafted, 
when interpreted properly, allows for a finding of 
presumptive exposure to Agent Orange solely on the basis of 
service in the coastal waters of Vietnam, since the last 
phrase of the paragraph, "or service in other locations if 
the conditions of service involved duty or visitation in 
Vietnam," stands apart and alone from the prior phrase.

Analysis.

The appellant, as the veteran's surviving spouse, is entitled 
to dependency and indemnity compensation for the cause of the 
veteran's death if the evidence establishes that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.312; 
see also Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, the evidence 
must show that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312.  The appellant seeks to 
meet this requirement by way of a presumptive exposure to 
Agent Orange and direct evidence of a link between that 
presumptive exposure and the veteran's renal cell carcinoma.  
The Board finds that the evidence of record preponderates 
against the appellant on both counts.

Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted when a veteran who served in 
the Republic of Vietnam between January 1962 and May 1975 
develops certain specified conditions, including certain 
types of cancer within a particular time period after leaving 
the Republic of Vietnam.  Under such circumstances, that 
particular disease is presumed to have been incurred in 
service unless there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  The 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for renal cancer.  See 68 Fed. Reg. 27630-27641 
(May 20, 2003). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

While there is no dispute that the veteran had service during 
the Vietnam era and the Vietnam theater afloat in Vietnam's 
coastal waters, the questions at issue are whether renal cell 
carcinoma was linked to such a presumptive exposure.

The law provides that service in the Republic of Vietnam 
means "service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  Further, the Department of 
Veterans Affairs, Office of General Counsel has confirmed in 
a precedental opinion that "the regulatory definition in 38 
C.F.R. 
§ 3.307(a)(6)(iii), which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement for duty 
or visitation in the Republic."  See VAOPGCPREC 27-97 (July 
23, 1997).  Thus, if a veteran's "Vietnam" service was 
solely that of serving afloat within the coastal waters of 
Vietnam, it does not qualify for purposes of presumptive 
exposure to herbicides.  In addition to the statutory and 
regulatory criteria that govern Board decisions, the Board is 
bound by the precedent opinions of VA's General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5.

Therefore, VAOPGCPREC 27-97 mandates rejection of the 
appellant's representative's assertion as concerns the 
interpretation of 38 C.F.R. § 3.313(a).  

The Board acknowledges the veteran's receipt of the VSM.  
However, the Board observes that the VSM is awarded to all 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965 and March 28, 1973 in Thailand, 
Laos, or Cambodia or the airspaces thereover in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations and Awards, 6.5 (Department of Defense Manual 
1348.33-M, September 1996).  Therefore, the receipt of that 
medal is not necessarily verification of service in the 
Republic of Vietnam as defined by applicable regulations.

As set forth above, the veteran's Naval personnel records 
reflect no entries as to duty ashore in Vietnam or that he 
visited Vietnam.  The evidence of record shows his presence 
to have been limited solely to aboard ship in Vietnam's 
coastal waters.  The veteran's personnel records reflect no 
evidence or indication that he was involved in any type 
special or classified operations which necessitated his 
serving on the ground in Vietnam which would corroborate the 
appellant's assertion that the veteran related such a 
scenario to her.  Thus, the competent evidence of record does 
not show the veteran to have performed service in Vietnam 
which would presumptively have exposed him to Agent Orange.  
Further, the appellant has not submitted any direct evidence 
that the veteran was exposed to Agent Orange.  Therefore, the 
Board finds that the evidence of record preponderates against 
exposure to Agent Orange, either presumptively or on a direct 
basis.  38 C.F.R. § 3.102, 3.303, 3.307(a), 3.309(e), 3.312, 
3.313(a).

There also remains the fact that, even if the evidence of 
record supported a finding that the veteran was exposed to 
Agent Orange, renal cancer is not listed as one of the 
conditions presumed to be linked to such exposure.  In fact, 
the Secretary has determine that such a presumptive medical 
linkage is not warranted.  The evidence submitted by the 
appellant which advocates such a linkage does not directly 
refute the bases of the Secretary's determination, and 
neither does it address the veteran's case specifically.  
Consequently, there is no direct evidence of a link between 
his renal cell carcinoma and his active military service.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


